                1:17-cv-01380-SEM-TSH # 99-1               Page 1 of 4          EXHIBIT 1                        E-FILED
                                                                          Wednesday, 18 September, 2019 05:05:40 PM
                                                                                         Clerk, U.S. District Court, ILCD
McNaughtjJCaren^

From:                                McNaught, Karen L.
Sent:                                Friday, June 28, 2019 5:56 PM
To:                                  'Sarah Grady'
Cc:                                  Julie Goodwin; CAnkney@atg.state.il.us
Subject:                             RE: Barry Johnson Deposition / postponed


Julie's email does not indicate I was to circulate dates and after you told me Bloomington on June 13, 2019, that you
were not in a position to let me know whether you were going to continue to represent plaintiff, there was no reason to
nor did I indicate I would circulate dates. Every indication was that you would be "in touch about next possible dates." I
have had no communication from your office about circulating dates until this email.

That said, these are my available dates:    July 30; August 1, August 6; August 21, August 23, 2019.

We will most likely need to prepare an amended scheduling order.


Karen McNaught | Attorney
Cassiday Schade LLP | Phone: 217.993.5633 | Fax: 217.572.1613
111 N. 6th Street, Suite 200, Springfield IL 62701 | www.cassidav.com
CassidayS( :ii \i)r
Illinois I Indiana | Missouri | Wisconsin

This attorney does not consent to electronic service of discovery documents or notices of deposition. Please
serve all discovery and notices of deposition by United States mail to the address above.


From: Sarah Grady [mailto:sarah@loevy.com]
Sent: Friday, June 28, 2019 5:46 PM
To: McNaught, Karen L.
Cc: Julie Goodwin; CAnkney@atg.state.il.us
Subject: Re: Barry Johnson Deposition / postponed

I had thought that where we left it was that you would circulate some dates. Please let us know the time frame
you are thinking about.


Sarah C. Grady
LOEVY & LOEVY
311 North Aberdeen, 3rd Floor
Chicago, Illinois 60607
Phone: 312.243.5900
Email: sarah@loew.com


On Fri, Jun 28, 2019 at 12:47 PM McNaught, Karen L. <kmcnaught@cassidav.com> wrote:




                                                              1
               1:17-cv-01380-SEM-TSH # 99-1                Page 2 of 4

In reviewing my emails and other correspondence, I am unable to locate any communications in which you have
tendered alternative dates for plaintiffs deposition. If this is an error on my part, please refer me to the date of the
correspondence in which you tendered alternative dates.




I asked for dates when I spoke with Julie Goodwin on June 5, 2019, and with Sarah Grady on June 13, 2019. On those
dates, I was advised no determination had been made of whether you would continue your representation of plaintiff.




It appears from your additional discovery requests and your presentation of Dr. Barrido that you are continuing to
represent plaintiff. As such, I ask that you provide alternative dates for the deposition of your client. If you believe this
requires a meet and confer, please let me know.




Thank you.




Karen McNaught | Attorney
Cassiday Schade LLP | Phone: 217.993.5633 | Fax: 217.572.1613
111 N. 6th Street, Suite 200, Springfield IL 62701 | www.cassidav.com


C.\SS11)AY
Illinois I Indiana | Missouri | Wisconsin




This attorney does not consent to electronic service of discovery documents or notices of deposition. Please
serve all discovery and notices of deposition by United States mail to the address above.




From: Julie Goodwin \mailto:iulie@loevv.com1
Sent: Wednesday, June 05, 2019 4:15 PM
To: CAnknev@ata.state.il.us: McNaught, Karen L.
Cc: Sarah Grady
Subject: Barry Johnson Deposition / postponed




Counsel,




                                                              2
             1:17-cv-01380-SEM-TSH # 99-1            Page 3 of 4
Regrettably, in light of the recent court filing we have to postpone Mr. Johnson's deposition that is
currentiy scheduied for tomorrow morning. We wili be in touch about next possible dates.



Please confirm receipt of this email.



Thank you,
Julie Goodwin




Julie Goodwin

Loevy & Loevy

311 N. Aberdeen, 3rd Fioor

Chicago, IL 60607
(312) 243-5900

iulie@loevv.com


CONFIDENTIALITY NOTICE: This electronic message is intended to be viewed only by the individual or
entity to whom it is addressed. It may contain information that is privileged, confidential and exempt from
disclosure under applicable law. Any dissemination, distribution or copying of this communication is strictly
prohibited without our prior permission. If the reader of this message is not the intended recipient, or the
employee or agent responsible for delivering the message to the intended recipient, or if you have received this
communication in error, please notify us immediately by return e-mail and delete the original message and any
copies of it fi’om your computer system. For further information about Cassiday Schade LLP, please see our
website at www.cassidav.com or refer to any of our offices. Thank you.




                                                       3
1:17-cv-01380-SEM-TSH # 99-1   Page 4 of 4
